            Case 2:19-cr-00170-ABJ Document 71 Filed 02/18/21 Page 1 of 1




                                                                                           ?a-
                                     IMPRISONMENT                          2BZIFE8I8
 The defendant is hereby committed to the custody ofthe United States                   J^^be
 imprisoned for a teim of60 months.                                               CHt

 The Court recommends to the Bureau ofPrisons that the defendant be placed at a facility close
 to his family in North Dakota to permit visitation and promote family ties, and recommends
 placement at FCI Sandstone, Minnesota, FPC Yankton, South Dakota, or FCC Englewood,
 Colorado. The Court strongly recommends the defendant be provided mental health treatment
 and medication management, and that the defendant participate in the 500-Hour Residential
 Drug Abuse Program.

 The defendant is remanded to the custody ofthe United States Marshal.


                                          RETURN



         I have executed this Judgment as follows:




         Defendant delivered on        /^/ to                               at
                                     D£>^ _,with a certified copy of this Judgment.


                                                     United States Marshal/Bureau of Prisons



                                              By:
                                                     Authorized Agent




19-CR-00170-ABM                                                   JUDGMENT IN A CRIMINAL CASE
Joshua James Mjoness                                                                PAGE 2 OF S
